Tom Glaze, Judge, concurring. I agree with the result reached by the majority but for an additional reason. Appellant argued that appellee might secure a job at a higher salary than appellant paid her and that appellee therefore suffers no wage loss. The majority correctly points out that appellee has no assurance she will obtain the job she seeks. Meanwhile, appellee has lost wages for the two-year period since she was released to return to work. I note that even had appellee obtained a new job at the same wage as she had received previously, this fact alone would not negate entitlement to lost wages. As the Supreme Court recognized in Abbott v. C. H. Leavell & Co., 244 Ark. 544, 426 S.W.2d 166 (1968), the fact that a claimant earns as much money after as before an injury does not necessarily mean that the claimant has the “capacity” to earn that much. Thus, the record, as is, supports a wage loss for the appellee. But even if appellee had acquired another job at the same or higher salary, this fact alone is not sufficient to set aside a wage loss finding by the Commission if there is other evidence to support its finding of incapacity as that term is defined in Ark. Stat. Ann. § 81-1B02 (e) (Repl. 1976), and considered in Abbott, supra.